Citation Nr: 0628080	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-29 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1980 to December 
1988, from November 1990 to May 1991, from March 1995 to 
November 1998, and from August 1999 to June 2001.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision of the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The case is currently under the Muskogee, 
Oklahoma, RO.


FINDING OF FACT

A current bipolar disorder is not shown by competent clinical 
evidence.


CONCLUSION OF LAW

A bipolar disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).

VA satisfied its duty to notify by means of letters from the 
RO in July 2001 and April 2005.  These letters informed the 
veteran of what evidence was required to substantiate his 
claim, and of his and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in his possession to the VA.  The July 
2001 letter was issued prior to the initial adjudication of 
his case in December 2002, and there is therefore no 
prejudicial timing defect under Pelegrini.  There is no 
indication that the veteran has not been properly apprised of 
the appropriate legal standards, and his and VA's 
obligations, pursuant to the VCAA.  

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The Board observes that notice that a disability rating and 
effective date would be assigned in the event of award of the 
benefit sought was not provided in the VCAA letter sent to 
the veteran.  However, inasmuch as service connection is not 
awarded herein, the Board finds that there is no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the RO, the Board must consider whether the 
veteran has been prejudiced thereby).  

Duty to assist

The veteran's service medical records, along with post-
service private medical records and the reports of VA 
examinations, have been associated with his claims folder.  
He was offered, and declined, the opportunity to present 
testimony at the RO and/or before a member of the Board.  The 
Board has carefully reviewed his statements and concludes 
that he has not identified further probative evidence not 
already of record that could be obtained, or that there is 
any outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his case.  There is no indication in the file 
that there are additional available and relevant records that 
have not yet been secured.

The Board has reviewed all the evidence in the claims folder.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, in support of the claim.  
The Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).



Legal criteria and analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).

In order to be considered for service connection, a claimant 
must first have a disability.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the United States Court of Appeals for 
Veterans Claims (Court) noted that Congress specifically 
limited entitlement for service-connected disease or injury 
to cases where such incidents had resulted in a disability.  
See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(service connection may not be granted unless a current 
disability exists).  A "current disability" means a 
disability shown by competent medical evidence to exist.  See 
Chelte v. Brown, 10 Vet. App. 268 (1997).

In the instant case, the current competent medical evidence 
does not demonstrate that a bipolar disorder is currently 
manifested.  In particular, the Board notes that the report 
of a June 2004 VA mental status examination, conducted by a 
board of two psychologists, shows that, upon review of the 
evidence to include the veteran's service medical records, 
and with clinical examination of the veteran, a diagnosis of 
bipolar disorder was specifically considered and rejected.  

The report notes that the examiners were asked to opine for 
each and every condition currently diagnosed on Axis I or II 
as to whether or not the current disability was at least as 
likely as not related to the disabilities for which the 
veteran was treated during service.  The examiners found that 
"[t]he primary disorder that the [veteran] is seen to 
currently have and to have marked his lifelong history is a 
personality disorder."  The examiners also found that his 
personality disorder and his alcohol dependency had existed 
prior to service, and were not related to service nor were 
manifestations of a bipolar disorder.  With regard to the 
actual presence of a personality disorder, the examiners 
concluded that, "[i]ndeed, this [veteran] is not seen as 
having bipolar disorder....Rather, his antisocial personality 
disorder with narcissistic traits has built into its 
definition a pattern of aggressivity and anger which often 
are seen by clinicians as a mood disorder."  The report 
indicates Axis I diagnoses of alcohol dependence, adjustment 
disorder with depressed mood and anxiety, and polysubstance 
dependence, and an Axis II diagnosis of antisocial 
personality disorder with narcissistic traits.

The Board recognizes that private medical records indicate 
findings of bipolar disorder.   A July 2004 statement from a 
private psychiatrist is to the effect that the veteran's 
diagnoses include bipolar disorder, and that his current 
problems appeared to be a continuation of what he experienced 
while in service.  Another private physician indicated in 
February 2003 that the veteran had been accorded treatment on 
two occasions in 2002, with diagnoses to include bipolar 
disorder.  In that same month, another private psychiatrist 
concluded that the veteran carried a diagnosis of bipolar 
disorder and social phobia, "and has had this diagnosis 
since he was in the military."  In contrast, however, the 
report of an August 2001 VA mental status examination shows 
that a diagnosis of bipolar disorder was rejected.

In brief, the record contains findings that bipolar disorder 
is manifested, and findings that it is not.  In that regard, 
the Board notes that, by law it is obligated under 38 U.S.C. 
§ 7104(d) to analyze the credibility and probative value of 
all evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  However, the Court has held that the Board may not 
reject medical opinions based on its own medical judgment.  
See Obert v. Brown, 5 Vet. App. 30 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches....As 
is true with any piece of evidence, the 
credibility and weight to be attached to 
these opinions [are] within the province 
of the adjudicator....

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).

The Board in this case finds that the reports of the VA 
examinations, and in particular the report of the examination 
conducted in June 2004, to be more probative than the 
statements proffered by the private psychiatrists.  The June 
2004 statement was prepared by a board of two psychologists 
following review of all pertinent medical records, to include 
the veteran's service medical records, and with instructions 
to ascertain with precision the nature of the veteran's 
mental problems and their relationship to his service.  In 
contrast, the statements from the private psychiatrists do 
not appear to be based on a review of all pertinent medical 
records.  

As was noted above, the report of the June 2004 VA 
examination shows that the current manifestation of a bipolar 
disorder was specifically dismissed; that is, a bipolar 
disorder is not currently shown.  Based on this report, the 
Board likewise concludes that a bipolar disorder is not 
manifested.

In the absence of the claimed disability, service connection 
may not be granted.  See Brammer, supra; see also Degmetich 
v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); and Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection 
cannot be granted if the claimed disability does not exist).  
The veteran's claim, accordingly, fails.

The Board notes, in passing, that service connection for a 
personality disorder, which was diagnosed on VA examination 
in June 2004 and which was deemed to be the appropriate 
characterization of the veteran's symptoms, is precluded by 
regulation.  See 38 C.F.R. § 3.303(c) (2005), which 
identifies personality disorder as one of several impairments 
that are not diseases or injuries for which service 
connection can be granted.


ORDER

Service connection for a bipolar disorder is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


